Case: 22-1022     Document: 22     Page: 1    Filed: 05/11/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                BARTHOLOMEW HARRIS,
                      Petitioner

                              v.

             DEPARTMENT OF THE ARMY,
                      Respondent
                ______________________

                         2022-1022
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-21-0032-I-1.
                   ______________________

                          ORDER


     The petitioner having failed to file the brief required by
 Federal Circuit Rule 31(d) and Federal Circuit Rule 25(h)
 within the time permitted by the rules, it is
Case: 22-1022   Document: 22   Page: 2   Filed: 05/11/2022




 2                                       HARRIS V. ARMY



     ORDERED that the petition for review be, and the
 same hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                FOR THE COURT


 May 11, 2022                   /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
     Date
                                Clerk of Court


 ISSUED AS A MANDATE: May 11, 2022